*301In re D’Angelo, Brandy M.; — Plaintiff; Applying For Writ of Certiorari and/or Review, Parish of St. Bernard, 34th Judicial District Court Div. A, No. 104-858; to the Court of Appeal, Fourth Circuit, No. 2010-CA-1555.
Granted. The court of appeal erred in dismissing the appeal based on deficiencies in the record. See La.Code Civ. P. art. 2161; Foundation Materials, Inc. v. Carrollton Mid-City Investors, L.L.C., 10-2408 (La.1/14/11), 58 So.3d 1274. Accordingly, the judgment of the court of appeal is vacated, the appeal is reinstated, and the case is remanded to the court of appeal for further proceedings.
CLARK, J., would deny.